       Case 4:18-cv-02027 Document 24 Filed on 10/08/18 in TXSD Page 1 of 9




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

  EBONY M. FOSTON                            §
                                             §
                Plaintiff,                   §
                                             §
  v.                                         §
                                             §
  F.W. SERVICES, INC.,                       §         Case No. 4:18-cv-2027
  PACESETTER PERSONNEL                       §
  SERVICE, INC., d/b/a PACESETTER            §
  PERSONNEL SERVICES,                        §
  KENNETH E. JOEKEL, and                     §
  ROBERT MOODY, d/b/a RDM                    §
  DETAILERS                                  §

                Defendants.

       DEFENDANTS, F.W. SERVICES, INC. AND PACESETTER
          PERSONNEL SERVICE, INC’S OPPOSED MOTION
       TO COMPEL ARBITRATION AND MOTION TO DISMISS
   OR, IN THE ALTERNATIVE, FOR STAY PENDING ARBITRATION

        Defendants, F.W. Services, Inc. and Pacesetter Personnel Service, Inc. ask the

Court to compel Plaintiff, Ebony M. Foston, to enter into arbitration and to dismiss

all claims filed by Plaintiff against it. In the alternative, should the Court grant

Defendants’ motion to compel arbitration but deny Defendants’ motion to dismiss,

Defendants request the Court stay all claims against them pending resolution of the

arbitration proceeding.
        Case 4:18-cv-02027 Document 24 Filed on 10/08/18 in TXSD Page 2 of 9




               I.       INTRODUCTION AND STATEMENT OF FACTS

          1.        Plaintiff is Ebony M. Foston.

          2.        Defendants are F.W. Services, Inc. and Pacesetter Personnel Services,

Inc. (herein after “Corporate Defendants”); Kenneth E. Joekel (“Joekel”), whom

Plaintiff sued in his individual capacity; and Robert Moody, d/b/a RDM Detailers 1.

          3.        Plaintiff alleges that she was employed by both Corporate Defendants.

Plaintiff was employed under the terms of an Employment Contract she signed on

or around on December 8, 2015 (hereinafter “the Contract”). A true and correct

copy of the Contract, partially redacted only to remove Plaintiff’s social security

number, is attached to this motion as Exhibit 1.

          4.        As part of that agreement, Plaintiff and the Corporate Defendants

agreed to arbitrate any disputes or claims that may arise out of Plaintiff’s

employment. Specifically, the parties agreed to the following:

          I agree that any disputes arising out of my employment, including any claims of
          discrimination, harassment, or wrongful termination that I believe I have against
          Company and all other employment related issues (excluding only claims arising
          under the National Labor Relations act or otherwise within the jurisdiction of the
          National Labor Relations Board) will be resolved by arbitration as my sole remedy.
          […]I understand that Company also agrees to arbitrate in the same manner any
          claims which the Company believes it has against me. Applicant and Company
          agree to share the cost of any such arbitration.

See Exhibit 1 at ¶12 (emphasis added) (hereinafter sometimes referred to as “the

Mutual Arbitration Agreement”).


1
    Defendant Robert Moody, d/b/a RDM Detailers is represented by separate counsel.

Case No. 4:18-cv-02027; Foston v. Pacesetter et al.
F.W. Services, Inc. and Pacesetter Personnel Service, Inc’s Motion to Compel Arbitration   Page 2 of 9
        Case 4:18-cv-02027 Document 24 Filed on 10/08/18 in TXSD Page 3 of 9




          5.      Plaintiff filed her original complaint on June 19, 2018, alleging claims

of sexual harassment and retaliation arising under Title VII against multiple

defendants. See 42 U.S.C. §2000e et seq. F.W. Services, Inc. was not named in

Plaintiff’s original complaint, but on September 8, 2018, Plaintiff filed her First

Amended Complaint, alleging claims for the first time against F.W. Services, Inc. 2

          6.      Counsel for the Corporate Defendants contacted Plaintiff’s former

counsel to advise her of the Mutual Arbitration Agreement and was instructed by

Plaintiff’s former counsel that Plaintiff did not agree to arbitrate the matter and to

file the Motion to Compel Arbitration.

          7.      In light of Plaintiff’s position, the Corporate Defendants now hereby

move the Court to compel Plaintiff to arbitrate the claims she asserted against the

Corporate Defendants in the First Amended Complaint filed by Plaintiff on

September 8, 2018.

                                      II.     ARGUMENT

                    A.     This Case Should Be Ordered to Arbitration,
                         Pursuant to the Parties’ Written Agreement.

          8.      Plaintiff’s claims against the Corporate Defendants should be ordered

to arbitration. When a party seeking to compel arbitration proves that the parties

agreed to arbitrate, a court should compel arbitration. Dealer Comput. Servs., Inc.



2
    See generally Doc. No. 13.

Case No. 4:18-cv-02027; Foston v. Pacesetter et al.
F.W. Services, Inc. and Pacesetter Personnel Service, Inc’s Motion to Compel Arbitration   Page 3 of 9
      Case 4:18-cv-02027 Document 24 Filed on 10/08/18 in TXSD Page 4 of 9




v. Old Colony Motors, Inc., 588 F.3d 884, 886 (5th Cir. 2009); see also Howsam v.

Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002); First Options of Chi., Inc. v.

Kaplan, 514 U.S. 938, 945 (1995).

       9.      In this case, there is a contractual agreement to arbitrate, which Plaintiff

signed and accepted as a condition of her employment with the Corporate

Defendants. See Exhibit 1 at ¶12. That is, the Corporate Defendants offered, and

Plaintiff accepted, the Mutual Arbitration Agreement, in which Plaintiff agreed to

arbitrate “any disputes arising out of my employment, including any claims of

discrimination, harassment, or wrongful termination that I believe I have against

Company and all other employment related issues,” and in which the Company

similarly agreed to “arbitrate in the same manner any claims which the Company

believes it has against [Plaintiff].” See Exhibit 1 at ¶12.

       10.     This Mutual Arbitration Agreement, and the Contract of which it was

an integral part, was “voluntarily offered so that Company may be able to provide

work for [Plaintiff] which otherwise could not be provided.” See Exhibit 1. Plaintiff

accepted all terms of the Contract as evidenced by her signature on the Contract. See

Exhibit 1. The Company accepted all terms of the Contract, as evidenced by its

actual employment of Plaintiff. See Doc. No. 13 at 2, ¶8 (“Ms. Foston was employed

by FW Services…”).

       11.     Furthermore, the dispute alleged by Plaintiff against the Corporate


Case No. 4:18-cv-02027; Foston v. Pacesetter et al.
F.W. Services, Inc. and Pacesetter Personnel Service, Inc’s Motion to Compel Arbitration   Page 4 of 9
      Case 4:18-cv-02027 Document 24 Filed on 10/08/18 in TXSD Page 5 of 9




Defendants falls squarely within the scope of the Mutual Arbitration Agreement, to

the extent her complaint alleges employment discrimination, harassment, and

retaliation under Title VII. See Doc. No. 13 at ¶¶15-28. The Mutual Arbitration

Agreement explicitly applied to all such claims. See Exhibit 1 at ¶12. Therefore,

the Mutual Arbitration Agreement requires the disputes to be submitted to

arbitration, and the Court should enforce it.

       12.     Having established that there is a valid agreement and that Plaintiff’s

dispute falls within its scope, the inquiry, then, becomes whether “any federal statute

or policy renders the claims nonarbitrable.”                 Sherer v. Green Tree Servicing

LLC, 548 F.3d 379, 381 (5th Cir.2008) (quoting JP Morgan Chase & Co. v. Conegie

ex rel. Lee, 492 F.3d 596, 598 (5th Cir.2007)). In this case, the answer to that

question is, simply, “no.” Title VII claims such as the ones advanced by Plaintiff in

this lawsuit can be and often are subjected to compulsory arbitration. See Alford v.

Dean Witter Reynolds, Inc., 939 F.2d 229, 229-230 (5th Cir. 1991) (“We hold that

Title VII claims, like ADEA claims, are subject to arbitration under the FAA.”); see

also Gilmer v. Interstate/Johnson Lane Corporation, 500 U.S. 20, 111 S. Ct. 1647,

114 L.Ed.2d 26 (1991). There is no legal constraint that renders Plaintiff’s claims

against the Corporate Defendants nonarbitrable, and thus, they should be referred to

arbitration.




Case No. 4:18-cv-02027; Foston v. Pacesetter et al.
F.W. Services, Inc. and Pacesetter Personnel Service, Inc’s Motion to Compel Arbitration   Page 5 of 9
      Case 4:18-cv-02027 Document 24 Filed on 10/08/18 in TXSD Page 6 of 9




  B.   Plaintiff’s Claims Against the Corporate Defendants in this Lawsuit
Should Be Dismissed Because They Are All Subject to the Parties’ Arbitration
                                Agreement.

       13.     Furthermore, because all Plaintiff’s claims against the Corporate

Defendants must be submitted to arbitration, dismissal of all her claims against the

Corporate Defendants would be appropriate. See Alford v. Dean Witter Reynolds,

Inc., 975 F.2d 1161, 1164 (5th Cir. 1992) (“The weight of authority clearly supports

dismissal of the case when all of the issues raised in the district court must be

submitted to arbitration.”) (emphasis in original). Where, as here, all Plaintiff’s

claims against the Corporate Defendants are subject to arbitration, “retaining

jurisdiction and staying the action will serve no purpose.” Id. Therefore, should the

Court order this matter to arbitration, the Corporate Defendants respectfully request

dismissal of Plaintiff’s claims against them.

  C.     If the Court Declines to Grant Dismissal, Then Plaintiff’s Claims
Against the Corporate Defendants Should Be Stayed Pursuant to the Federal
                               Arbitration Act.

       14.     In the alternative, if the Court is inclined to not grant a dismissal at this

time, the Corporate Defendants respectfully request that the Court stay all of the

claims alleged by Plaintiff against the Corporate Defendants, pending the resolution

of the arbitration proceedings.

       15.     Under Section 3 of the Federal Arbitration Act, “a stay is mandatory

upon a showing that the opposing party has commenced suit upon any issue referable


Case No. 4:18-cv-02027; Foston v. Pacesetter et al.
F.W. Services, Inc. and Pacesetter Personnel Service, Inc’s Motion to Compel Arbitration   Page 6 of 9
      Case 4:18-cv-02027 Document 24 Filed on 10/08/18 in TXSD Page 7 of 9




to arbitration under an agreement in writing for such arbitration[.]” See 9 U.S.C. §3

(emphasis added); see also Alford, 975 F.2d at 1164 (internal quotations omitted).

For the reasons stated above, Plaintiff’s claims are referable to arbitration. Further,

the Corporate Defendants are not in default in proceeding with arbitration because

the Corporate Defendants were diligent in asserting their request for arbitration, and

timely raised this motion. Thus, a stay is appropriate under Section 3 of the Federal

Arbitration Act, should the Court deny the Corporate Defendants’ motion to dismiss.

                          III.    CONCLUSION AND PRAYER

       16.     The Corporate Defendants have established the existence of the Mutual

Arbitration Agreement, which is in writing and which was part of the Contract

Plaintiff accepted, executed, and delivered to the Corporate Defendants on or around

December 8, 2015. Both parties accepted and performed under the Terms of the

Contract.

       17.     Furthermore, the allegations raised by Plaintiff in her First Amended

Complaint are squarely and explicitly within the scope of the parties’ Mutual

Arbitration Agreement.

       18.     Therefore, Defendants, F. W. Services, Inc. and Pacesetter Personnel

Service, Inc. respectfully request that the Court grant its motion to compel arbitration

and dismiss all Plaintiff’s claims against the Corporate Defendants.                         In the

alternative, should the Court grant Defendants’ motion to compel arbitration but not


Case No. 4:18-cv-02027; Foston v. Pacesetter et al.
F.W. Services, Inc. and Pacesetter Personnel Service, Inc’s Motion to Compel Arbitration   Page 7 of 9
      Case 4:18-cv-02027 Document 24 Filed on 10/08/18 in TXSD Page 8 of 9




its motion to dismiss, the Corporate Defendants respectfully requests that these

proceedings be stayed pursuant to 9 U.S.C. §3.

                                                       Respectfully submitted,
                                                         /s/ Judith B. Sadler
                                                       Texas State Bar #17511850
                                                       Federal Bar No. 9981
                                                       Rachel Sedita
                                                       Texas Bar No.: 24080428
                                                       Federal Bar No. 2228630
                                                       5300 Memorial Drive, Suite 900
                                                       Houston, Texas 77007
                                                       (713) 802-1777 Telephone
                                                       (713) 802-1779 Fax
OF COUNSEL:                                            jsadler@holmesdiggs.com
HOLMES, DIGGS & SADLER                                 ATTORNEYS IN CHARGE FOR
                                                       DEFENDANTS, F.W. SERVICES,
                                                       INC., PACESETTER PERSONEL
                                                       SERVICE, INC. AND KENNETH
                                                       E. JOEKEL

                             CERTIFICATE OF CONFERENCE


       I certify that I attempted in good faith to resolve the issues surrounding this

matter without court intervention. Specifically, on October 5, 2018, I forwarded a

letter to plaintiff’s counsel, Shannon Lang, in an attempt to reach an agreement on the

foregoing Motion to Compel Arbitration. Ms. Lang responded that I should “file a

motion.”




Case No. 4:18-cv-02027; Foston v. Pacesetter et al.
F.W. Services, Inc. and Pacesetter Personnel Service, Inc’s Motion to Compel Arbitration   Page 8 of 9
      Case 4:18-cv-02027 Document 24 Filed on 10/08/18 in TXSD Page 9 of 9




       On October 8, 2018, counsel mailed a letter to Plaintiff with the enclosed Motion

and offered to withdraw the Motion if Plaintiff would agree to proceed with arbitration.

Plaintiff has not provided a phone number or email address by which she can be

reached. Therefore, the matter is presented to the Court for determination.

                                                       /s/ Judith B. Sadler




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, I electronically filed the foregoing

Defendant, F.W. Services, Inc.’s Motion to Compel Arbitration with the Clerk of the

United States District Court using the CM/ECF system. Notice of the filing was also

sent certified mail/return receipt requested to the following:


       Ebony M. Foston
       500 W. Crosstimbers # 34
       Houston, TX 77018
       PRO SE

                                                       /s/ Judith B. Sadler




Case No. 4:18-cv-02027; Foston v. Pacesetter et al.
F.W. Services, Inc. and Pacesetter Personnel Service, Inc’s Motion to Compel Arbitration   Page 9 of 9
